DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 4/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Summary
Claims 1-10, 12-13, and 15-20 are pending.
Claims 11 and 14 are cancelled.
Claims 1, 6-7, 10, 12-13, 17-18 are currently amended.

Claim Interpretation
Regarding claims 1, 12, and 17, the phrase “transparent to electromagnetic radiation” appears to be defined in the specification as materials that are substantially transparent to infrared or ultraviolet radiation, as in paragraph [0019]. Applicant states such materials include quartz, sapphire, silicon oxide, silicon oxynitride, calcium fluoride, magnesium fluoride, and aluminum oxynitride (par. [0021]), but the breadth of the claim is not limited to only those materials.

Regarding claims 1 and 12, the phrase “a thermally conductive material” is interpreted by the Examiner as any material having any non-zero amount of thermal conductivity (anything but a perfect vacuum). Specifically, Applicant states such materials include aluminum nitride, aluminum oxide, and “any thermally conductive material” that form the faceplate (par. [0031]), but the breadth of the claim is not limited to only those materials.

Claim Objections
Claim 17 is objected to due to the following minor informality: in line 28, correct “thw” to “the”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the limitation: “a faceplate movably coupled to the chamber liner” is considered to be indefinite claim language. Merriam-Webster dictionary defines “couple” as: “something that joins or links two things together”. Particularly, as can be seen in instant Fig. 1A, chamber liner #159 and faceplate #162 do not appear to be coupled in any way, nor does the description of the aforementioned elements (instant par. [0029]) detail the coupling between the two elements. As such, the scope of the limitation is unclear in light of the disclosure, which appears to show the faceplate #162 sitting on top of the chamber liner #159. 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as: “a faceplate vertically above the chamber liner”.
Regarding claims 2-10, 13, and 15-16, the claims are rejected at least based upon their dependencies to claims 1 or 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US Pub. 2007/0281106) in view of Lam (US Patent 9,252,024) and Byun (US Patent 7,485,339).
Regarding claim 1, Lubomirsky teaches a gas distribution apparatus (par. [0085] and Fig. 5A, processing system #500), comprising: 
a lid assembly having a plurality of annular members in a stacked arrangement ([0085]-[0087] and Fig. 5A, reflective socket #508 and window #510 are annularly shaped and vertically stacked), at least one of the plurality of annular members comprising a fluid port formed therethrough (see Fig. 5A, conduit leading through #508 similar to conduit #214, as shown in Fig. 3A); 
a window ([0087] and Fig. 5A, optically transparent window #510) coupled to the lid assembly (Fig. 5A, part of the lid for system #500), the window transparent to electromagnetic radiation ([0087]: window #510 allows UV or thermal radiation into the chamber, made from quartz, fused silica, aluminum oxynitride, etc.). 

Lubomirsky does not teach, as part of the previous embodiment: a first blocker plate coupled to the lid assembly and adjacent to the window, the first blocker plate and the window partially defining a first plenum therebetween, the first blocker plate comprising a first plurality of apertures formed therethrough; a second blocker plate coupled to the lid assembly and adjacent to the first blocker plate, the second blocker plate and the first blocker plate partially defining a second plenum therebetween, the second blocker plate comprising a second plurality of apertures formed therethrough, nor a gas feed tube extending through the window, the first blocker plate, and the second blocker plate, the gas feed tube comprising a first channel extending between an end of the gas feed tube and the third plenum, the gas feed tube further comprising a second channel extending between the end of the gas feed tube and the second plenum.
However, Lubomirsky teaches an additional embodiment of a showerhead design ([0095] and Fig. 7A) wherein a first blocker plate (see annotated Fig. 7A below) is coupled to the lid assembly (Fig. 7A, lid assembly comprising #710, #706, #704, #702) and adjacent to the window (as combined with the embodiment in Fig. 5A, the blocker plate would be in close proximity to the window), the first blocker plate and the window partially defining a first plenum therebetween (Fig. 7A, space between top of first blocker plate and gasbox #710, analogous to the window of the embodiment in Fig. 5A), the first blocker plate comprising a first plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by top set of vertical arrows through plate); a second blocker plate coupled to the lid assembly (as part of the assembly described above) and adjacent to the first blocker plate (see annotated Fig. 7A below, plates immediately adjacent in a vertical direction), the second blocker plate and the first blocker plate partially defining a second plenum therebetween (Fig. 7A, region #708), the second blocker plate comprising a second plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by bottom set of vertical arrows through plate).

    PNG
    media_image1.png
    543
    860
    media_image1.png
    Greyscale

and a gas feed tube (Fig. 7A, structure comprising ports #702 and #704) extending through the window, the first blocker plate, and the second blocker plate (Fig. 7A, extending through #710, #708, #706, with the window taught by the embodiment in Fig. 5A), the gas feed tube comprising a first channel extending between an end of the gas feed tube and the third plenum (Fig. 7A, central channel extending from above #710 to the processing space #726), the gas feed tube further comprising a second channel extending between the end of the gas feed tube and the second plenum (Fig. 7A, outer plenum connecting #704 to the space between the first and second blocker plates, as annotated above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Lubomirsky does not teach wherein the first blocker plate and the second blocker plate are transparent to electromagnetic radiation.
However, Lam teaches wherein a first blocker plate (Lam – C4, L12 and Fig. 1, showerhead #140) and a second blocker plate (Lam – C4, L63 and Fig. 1, showerhead #134) are transparent to electromagnetic radiation (Lam – C4, L17-19 and C4, L65-C5, L5: comprises quartz or other suitable material).
Lubomirsky and Lam both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second blocker plates as taught by Lubomirsky to be a UV-transparent material in order to suitably allow the UV radiation from the UV source to enter the processing volume (Lam – C5, L2-5).

Modified Lubomirsky does not teach an annular chamber liner; a faceplate movably coupled to the chamber liner, the faceplate and the second blocker plate partially defining a third plenum therebetween, the faceplate comprising a third plurality of apertures formed therethrough, the faceplate comprising a thermally conductive material.
However, Byun teaches an annular chamber liner (Byun – C8, L31 and Fig. 12,annular sidewall portion of the gas confining means #1), a faceplate (Byun – C8, L31 and Fig. 12, top surface of reactive gas confining means #1) movably coupled to the chamber liner (Byun – Fig. 13, top surface of #1 is vertically above the sidewalls of #1, as interpreted under the section 112(b) rejection), the faceplate and the second blocker plate partially defining a third plenum therebetween (Byun – Fig. 13, space above means #1 would form a third plenum with the bottom surface of the second blocker plate of Lubomirsky, as annotated above), the faceplate comprising a third plurality of apertures formed therethrough (Byun – C8, L34 and Fig. 12, openings #13), the faceplate comprising a thermally conductive material (Byun – C6, L55-57: means #1 comprises stainless steel, ceramic, quartz, or reinforced glass, which one of ordinary skill in the art would recognize are all thermally conductive materials).
Modified Lubomirsky and Byun both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus with the faceplate of Byun in order to concentrate the reactive gas diffused over a susceptor and to prevent reactive gas from touching components of the reaction chamber (Byun – C1, L22-24).
	Thus, as a combination, the Lubomirsky reference with Byun teaches wherein the faceplate and the second blocker plate partially define a third plenum therebetween, since such a space would be created if the confining means #1 of Byun would be placed into the chamber of Lubomirsky below the second blocker plate.

To clarify the record, the claim limitations “movably coupled to” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Lubomirsky teaches the intended use, as set forth above.

Regarding claim 2, the embodiment of Lubomirsky in Fig. 5A does not teach wherein each of the first blocker plate and the second blocker plate couple to the lid assembly at annular extensions thereof, the annular extensions of the first blocker plate and the second blocker plate positioned between and in contact with respective annular members of the plurality of annular members.
However, the showerhead embodiment of Lubomirsky in Fig. 7A teaches wherein each of the first blocker plate and the second blocker plate (see annotated Fig. 7A reproduced below) couples to the lid assembly at annular extensions thereof (see additional annotated Fig 7A below), the annular extensions of the first blocker plate and the second blocker plate positioned between and in contact with respective annular members of the plurality of annular members (see third annotated Fig. 7A below, annular extensions are positioned between various other annular members).


    PNG
    media_image1.png
    543
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    534
    754
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

The Examiner notes the limitations of the claim are extremely broad, as “couple to the lid assembly” can describe any type of coupling, notably: thermal, physical, electrical, and/or magnetic. The limitation “positioned between an in contact with” can again describe any type of contact, notably: visual, thermal, physical, electrical, and/or magnetic. Lastly, the limitation “positioned between and in contact with respective annular members of the plurality of annular members” does not specifically denote which annular member should be positioned between which other annular member, thus opens the claim to a variety of interpretations similar to (and including) the one presented by the Examiner above.

Regarding claim 3, Lubomirsky teaches wherein the plurality of annular members are detachable disks (Lubomirsky – Fig. 5A, #502 and #510 are annular/disk in shape, and all components are necessarily “detachable”). 
To clarify the record, the claim limitation “configured to fasten the window, the first blocker plate, and the second blocker plate therebetween when assembled in a stacked arrangement” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  See MPEP 2114(II). 

Regarding claim 6, Lubomirsky teaches wherein each annular member of the plurality of annular members comprises a fluid port formed therethrough (Lubomirsky – Fig. 5A, annular members #508, #510 have a central gas provider, which is formed through each member).

Regarding claim 7, Lubomirsky teaches at least one fluid port (see claims 1 and 6 above).

Lubomirsky does not teach a first plenum or second plenum.
However, Lubomirsky teaches an additional embodiment of a showerhead design ([0095] and Fig. 7A) that comprises a first plenum (Fig. 7A, space between top of first blocker plate and gasbox #710, analogous to the window of the embodiment in Fig. 5A) and a second plenum (Fig. 7A, region #708).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Modified Lubomirsky does not teach a third plenum.
However, Byun teaches a third plenum (Byun – Fig. 13, space above means #1 would form a third plenum with the bottom surface of the second blocker plate of Lubomirsky, as annotated above)
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus with the faceplate of Byun in order to concentrate the reactive gas diffused over a susceptor and to prevent reactive gas from touching components of the reaction chamber (Byun – C1, L22-24).
Thus, as a combination, modified Lubomirsky teaches wherein at least one fluid port is in fluid communication with one of the first plenum, the second plenum, or the third plenum, since each and every space is used for fluid delivery and a contiguous pathway can be formed therebetween.

Regarding claim 8, Lubomirsky does not teach wherein the first blocker plate and the second blocker plate are formed of quartz.
However, Lam teaches wherein a first blocker plate (Lam – C4, L12 and Fig. 1, showerhead #140) and a second blocker plate (Lam – C4, L63 and Fig. 1, showerhead #134) are formed of quartz (Lam – C4, L17-19 and C4, L65-C5, L5: can be made of any suitable material, for example quartz).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second blocker plates as taught by Lubomirsky to be fabricated from quartz in order to suitably allow the UV radiation from the UV source to enter the processing volume (Lam – C5, L2-5).

Regarding claim 9, Lubomirsky does not teach wherein the first blocker plate and the second blocker plate are formed of different materials.
However, Lam teaches wherein a first blocker plate (Lam – C4, L12 and Fig. 1, showerhead #140) and a second blocker plate (Lam – C4, L63 and Fig. 1, showerhead #134) can be formed of different materials (Lam – C4, L17-19: can be made of any suitable material, for example quartz; and C4, L65-C5, L5: can be made of any suitable material).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second blocker plates as taught by Lubomirsky to be different materials material in order to suitably allow the UV radiation from the UV source to enter the processing volume (Lam – C5, L2-5).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 10, Lubomirsky modified by Lam does not teach wherein the faceplate movably couples to the chamber liner at an annular extension of the faceplate.
However, Byun teaches wherein the faceplate movably couples to the chamber liner at an annular extension of the faceplate (Byun – Figs. 12-13, upper annular surface of #1 couples to outer annular sidewalls of #1 at an “annular extension” of the upper surface – see below, where the entire structure moves together and is coupled together).

    PNG
    media_image4.png
    331
    492
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus with the faceplate of Byun in order to concentrate the reactive gas diffused over a susceptor and to prevent reactive gas from touching components of the reaction chamber (Byun – C1, L22-24).

Regarding claim 12, Lubomirsky teaches a gas distribution apparatus (par. [0085] and Fig. 5A, processing system #500), comprising: 
a lid assembly, the lid assembly having a plurality of annular members in a stacked arrangement ([0085]-[0087] and Fig. 5A, reflective socket #508 and window #510 are annularly shaped and vertically stacked);Page 36968415_1Application No. 16/371,789Docket No.: 44014802US02 
Response to Restriction Requirement dated July 12, 2021a window ([0087] and Fig. 5A, optically transparent window #510) coupled to the lid assembly (Fig. 5A, part of the lid for system #500), the window transparent to electromagnetic radiation ([0087]: window #510 allows UV or thermal radiation into the chamber, made from quartz, fused silica, aluminum oxynitride, etc.).

Lubomirsky does not teach, as part of the previous embodiment: a first blocker plate coupled to the lid assembly and adjacent to the window, the first blocker plate and the window partially defining a first plenum therebetween, the first blocker plate comprising a first plurality of apertures formed therethrough; a second blocker plate coupled to the lid assembly and adjacent to the first blocker plate, the second blocker plate and the first blocker plate partially defining a second plenum therebetween, the second blocker plate comprising a second plurality of apertures formed therethrough, nor a gas feed tube extending through the window, the first blocker plate, and the second blocker plate, the gas feed tube comprising a first channel extending between an end of the gas feed tube and the third plenum, the gas feed tube further comprising a second channel extending between the end of the gas feed tube and the second plenum.
However, Lubomirsky teaches an additional embodiment of a showerhead design ([0095] and Fig. 7A) wherein a first blocker plate (see annotated Fig. 7A below) is coupled to the lid assembly (Fig. 7A, lid assembly comprising #710, #706, #704, #702) and adjacent to the window (as combined with the embodiment in Fig. 5A, the blocker plate would be in close proximity to the window), the first blocker plate and the window partially defining a first plenum therebetween (Fig. 7A, space between top of first blocker plate and gasbox #710, analogous to the window of the embodiment in Fig. 5A), the first blocker plate comprising a first plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by top set of vertical arrows through plate); a second blocker plate coupled to the lid assembly (as part of the assembly described above) and adjacent to the first blocker plate (see annotated Fig. 7A below, plates immediately adjacent in a vertical direction), the second blocker plate and the first blocker plate partially defining a second plenum therebetween (Fig. 7A, region #708), the second blocker plate comprising a second plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by bottom set of vertical arrows through plate), and wherein the gas feed tube extends through the first blocker plate and the second blocker plate ([0095] and Fig. 7A, precursor inlet port #702 extends through both the first and second blocker plate, as identified below), and

    PNG
    media_image1.png
    543
    860
    media_image1.png
    Greyscale

a gas feed tube (Fig. 7A, structure comprising ports #702 and #704) extending through the window, the first blocker plate, and the second blocker plate (Fig. 7A, extending through #710, #708, #706, with the window taught by the embodiment in Fig. 5A), the gas feed tube comprising a first channel extending between an end of the gas feed tube and the third plenum (Fig. 7A, central channel extending from above #710 to the processing space #726), the gas feed tube further comprising a second channel extending between the end of the gas feed tube and the second plenum (Fig. 7A, outer plenum connecting #704 to the space between the first and second blocker plates, as annotated above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Lubomirsky does not teach wherein the first blocker plate and the second blocker plate are substantially transparent to electromagnetic radiation.
However, Lam teaches wherein a first blocker plate (Lam – C4, L12 and Fig. 1, showerhead #140) and a second blocker plate (Lam – C4, L63 and Fig. 1, showerhead #134) are substantially transparent to electromagnetic radiation (Lam – C4, L17-19 and C4, L65-C5, L5: comprises quartz or other suitable material).
Lubomirsky and Lam both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second blocker plates as taught by Lubomirsky to be a UV-transparent material in order to suitably allow the UV radiation from the UV source to enter the processing volume (Lam – C5, L2-5).

Modified Lubomirsky does not teach an annular chamber liner; a faceplate movably coupled to the chamber liner, the faceplate and the second blocker plate partially defining a third plenum therebetween, the faceplate comprising a third plurality of apertures formed therethrough, the faceplate comprising a thermally conductive material.
However, Byun teaches an annular chamber liner (Byun – C8, L31 and Fig. 12,annular sidewall portion of the gas confining means #1), a faceplate (Byun – C8, L31 and Fig. 12, top surface of reactive gas confining means #1) movably coupled to the chamber liner (Byun – Fig. 13, top surface of #1 is vertically above the sidewalls of #1, as interpreted under the section 112(b) rejection), the faceplate and the second blocker plate partially defining a third plenum therebetween (Byun – Fig. 13, space above means #1 would form a third plenum with the bottom surface of the second blocker plate of Lubomirsky, as annotated above), the faceplate comprising a third plurality of apertures formed therethrough (Byun – C8, L34 and Fig. 12, openings #13), the faceplate comprising a thermally conductive material (Byun – C6, L55-57: means #1 comprises stainless steel, ceramic, quartz, or reinforced glass, which one of ordinary skill in the art would recognize are all thermally conductive materials).
Modified Lubomirsky and Byun both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus with the faceplate of Byun in order to concentrate the reactive gas diffused over a susceptor and to prevent reactive gas from touching components of the reaction chamber (Byun – C1, L22-24).
Thus, as a combination, the Lubomirsky reference with Byun teaches wherein the faceplate and the second blocker plate partially define a third plenum therebetween, since such a space would be created if the confining means #1 of Byun would be placed into the chamber of Lubomirsky below the second blocker plate.

To clarify the record, the claim limitations “movably coupled to” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Lubomirsky teaches the intended use, as set forth above.

Regarding claim 13, the embodiment of Lubomirsky shown in Fig. 5A does not teach wherein the second channel extends through a sidewall of the gas feed tube.
However, Lubomirsky teaches wherein the second channel ([0095] and Fig. 7A, precursor inlet port #704 extending through the chamber lid) extends through a sidewall of the gas feed tube (Fig. 7A, from the top of the gas feed structure to a lower wall of the structure #710, the Examiner notes every wall could reasonably interpreted as a “sidewall”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Regarding claim 16, Lubomirsky teaches wherein the gas feed tube ([0052] and Fig. 2A, conduit #214 leading to baffle #210, similar feature in Fig. 5A) is centrally disposed through the window (Fig. 5A, see similar baffle feeding through window #510).
Lubomirsky does not explicitly teach wherein the embodiment in Fig. 5A comprises the gas feed tube centrally disposed through the first blocker plate and the second blocker plate.
However, Lubomirsky does teach an additional embodiment of a showerhead design ([0095] and Fig. 7A) wherein the gas feed tube is centrally disposed through the first blocker plate and the second blocker plate ([0095] and Fig. 7A, precursor inlet port #702 extends through both the first and second blocker plate, as identified below).

    PNG
    media_image1.png
    543
    860
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Regarding claim 17, Lubomirsky teaches an apparatus for processing a substrate (par. [0085] and Fig. 5A, processing system #500, substrate #506), comprising: a chamber (Fig. 5A, chamber similar to #201 of Fig. 2A), comprising: 
a body having sidewalls and a base ([0085] and Fig. 5A, translucent dome #504 forming sidewalls, and circular base beneath pedestal holding substrate #506), the sidewalls and base partially defining an interior volume therein (Fig. 5A, volume surrounding substrate #506); and 
a lid assembly ([0085]-[0087] and Fig. 5A, reflective socket #508 and window #510) coupled to the sidewalls opposite of the base (Fig. 5A, #510 resting on #504), the lid assembly having a plurality of annular members disposed in a stacked arrangement ([0085]-[0087] and Fig. 5A, reflective socket #508 and window #510 are annularly shaped and vertically stacked), at least one of the plurality of annular members comprising a fluid port formed therethrough (see Fig. 5A, conduit leading through #508 similar to conduit #214, as shown in Fig. 3A) and fluidly coupled to a first plenum (Fig. 5A, to a space beneath #510; 
a window ([0087] and Fig. 5A, optically transparent window #510) coupled to the lid assembly (Fig. 5A, part of the lid for system #500) and further defining the interior volume (Fig. 5A, defines ceiling for chamber); 
a radiant heat source ([0085] and Fig. 5A, irradiation system #500 with lamps #502) disposed adjacent the window (Fig. 5A, lamps #502 adjacent to window #510) and external to the interior volume (Fig. 5A, lamps positioned above the window and outside the enclosed volume), the radiant heat source having a plurality of lamps ([0085]: includes a concentric series of annular shaped lamps); 
a gas distribution assembly ([0052] and Fig. 2A, conduit #214 leading to baffle #210, similar feature in Fig. 5A), and
a substrate support ([0049] and Fig. 2A, substrate pedestal #204, similar feature in Fig. 5A) extending through the base and into the processing volume (Fig. 5A, pedestal shaft extends through the base and into the inner volume to support the substrate #506).

Lubomirsky does not teach, as part of the previous embodiment: a first blocker plate coupled to the lid assembly and adjacent to the window, the first blocker plate and the window partially defining a first plenum therebetween, the first blocker plate comprising a first plurality of apertures formed therethrough; a second blocker plate coupled to the lid assembly and adjacent to the first blocker plate, the second blocker plate and the first blocker plate partially defining a second plenum therebetween, the second blocker plate comprising a second plurality of apertures formed therethrough.
However, Lubomirsky teaches an additional embodiment of a showerhead design ([0095] and Fig. 7A) wherein a first blocker plate (see annotated Fig. 7A below) is coupled to the lid assembly (Fig. 7A, lid assembly comprising #710, #706, #704, #702) and adjacent to the window (as combined with the embodiment in Fig. 5A, the blocker plate would be in close proximity to the window), the first blocker plate and the window partially defining a first plenum therebetween (Fig. 7A, space between top of first blocker plate and gasbox #710, analogous to the window of the embodiment in Fig. 5A), the first blocker plate comprising a first plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by top set of vertical arrows through plate); a second blocker plate coupled to the lid assembly (as part of the assembly described above) and adjacent to the first blocker plate (see annotated Fig. 7A below, plates immediately adjacent in a vertical direction), the second blocker plate and the first blocker plate partially defining a second plenum therebetween (Fig. 7A, region #708), the second blocker plate comprising a second plurality of apertures formed therethrough (see annotated Fig. 7A below, apertures denoted by bottom set of vertical arrows through plate), and

    PNG
    media_image1.png
    543
    860
    media_image1.png
    Greyscale

a gas feed tube (Fig. 7A, structure comprising ports #702 and #704) extending through the window, the first blocker plate, and the second blocker plate (Fig. 7A, extending through #710, #708, #706, with the window taught by the embodiment in Fig. 5A), the gas feed tube comprising a first channel extending between an end of the gas feed tube and the third plenum (Fig. 7A, central channel extending from above #710 to the processing space #726), the gas feed tube further comprising a second channel extending between the end of the gas feed tube and the second plenum (Fig. 7A, outer plenum connecting #704 to the space between the first and second blocker plates, as annotated above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lubomirsky apparatus in Fig. 5A with the separately disclosed showerhead embodiment in Fig. 7A in order to distribute precursors into the deposition chamber independently without making contact until mixing in the deposition chamber (Lubomirsky – [0094]).

Lubomirsky does not teach wherein the first blocker plate and the second blocker plate are transparent to electromagnetic radiation.
However, Lam teaches wherein a first blocker plate (Lam – C4, L12 and Fig. 1, showerhead #140) and a second blocker plate (Lam – C4, L63 and Fig. 1, showerhead #134) are transparent to electromagnetic radiation (Lam – C4, L17-19 and C4, L65-C5, L5: comprises quartz or other suitable material).
Lubomirsky and Lam both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second blocker plates as taught by Lubomirsky to be a UV-transparent material in order to suitably allow the UV radiation from the UV source to enter the processing volume (Lam – C5, L2-5).

Modified Lubomirsky does not teach an annular chamber liner defining a processing volume within the chamber, a faceplate adjacent to the second blocker plate, the faceplate and the second blocker plate partially defining a third plenum therebetween, the faceplate comprising a third plurality of apertures formed therethrough, the faceplate resting unfixed on a chamber liner and partially defining a processing volume therewith.
However, Byun teaches an annular chamber liner (Byun – C8, L31 and Fig. 12, annular sidewall portion of the gas confining means #1) defining a processing volume within the chamber (Byun – Fig. 12, inside means #1), a faceplate (Byun – C8, L31 and Fig. 12, reactive gas confining means #1) disposed adjacent to a chamber ceiling (Byun – Fig. 13, #1 resting on lower/inner surface of the chamber #3, near ceiling), the faceplate comprising a third plurality of apertures formed therethrough (Byun – C8, L34 and Fig. 12, openings #13), and partially defining a processing volume therewith.
Modified Lubomirsky and Byun both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus with the faceplate of Byun in order to concentrate the reactive gas diffused over a susceptor and to prevent reactive gas from touching components of the reaction chamber (Byun – C1, L22-24).

Modified Lubomirsky (particularly, Byun) does not teach the faceplate resting unfixed on a chamber liner (although the Examiner notes Byun does teach a single-piece structure meeting the limitations of the faceplate and the chamber liner).
However, the courts have held that making a single component separable (for example, the confining means #1 of Byun) would be obvious. See MPEP 2144(V)(C).
As such, It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the single-piece chamber liner of Byun to comprise a faceplate portion resting unfixed on the annular liner portion. 

To clarify the record, the claim limitation: “resting unfixed on a chamber liner” is merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Regarding claim 18, Lubomirsky teaches wherein the lamps are in concentric rings around a central axis (Lubomirsky – [0085] and Fig. 5A, lamps #502, seen more clearly as #512 in Fig. 5C).

Regarding claim 19, Lubomirsky teaches wherein the concentric rings of lamps form distinct heating zones (Lubomirsky – Fig. 5A, each concentric ring is its own heating zone)
To clarify the record, the claim limitation “that are individually controllable to emit different levels of radiation” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Lubomirsky apparatus would be capable of performing the intended use since it teaches up to a possible 10 lamps (Lubomirsky – [0085]) that utilize individual filaments, and would thus be capable of being independently operated.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US Pub. 2007/0281106) in view of Lam (US Patent 9,252,024) and Byun (US Patent 7,485,339), as applied to claims 1-3, 6-10, 12-13, and 16-19 above, and further in view of de Lomenie (US Patent 6,245,149, hereafter “Lomenie”).
The limitations of claims 1-3, 6-10, 12-13, and 16-19 are set forth above.
Regarding claim 4, modified Lubomirsky does not teach wherein the window, the first blocker plate, and the second blocker plate are disposed within recesses formed between each of the plurality of annular members.
However, Lomenie teaches wherein a window (Lomenie – C1, L51 and Fig. 3, quartz top dome #12) is disposed within a recess (Fig. 3, grooves above and below top dome #12) formed between a plurality of annular members (Fig. 3, between clamp rings #40 and #44).
Modified Lubomirsky and Lomenie both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the lid assembly of modified Lubomirsky to dispose the window, first blocker plate, and second blocker plate within recesses between each of the plurality of annular members. Lomenie teaches such an arrangement securely holds the window (“top dome”) in place via compressive force (Lomenie – C4, L66-67) and provides inert barriers to prevent O-ring contamination from entering the chamber, and prevent O-rings from contacting process gas (Lomenie – C5, L30-40).

Regarding claim 5, modified Lubomirsky does not teach wherein one or more seals are further disposed between one or more surfaces of each of the window, the first blocker plate, the second blocker plate, and the recesses.
However, Lomenie teaches wherein one or more seals (Lomenie – C4, L62, C5, L1, and Fig. 3: O-rings #50, 52, 54, 56, and inert barriers #62, 64) are further disposed between one or more surfaces of the window and the recesses (Lomenie – Fig. 3, disposed between top dome #12 and recess between clamp rings #40 and 44).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus to dispose one or more seals between the window, the first blocker plate, the second blocker plate, and the recesses. Lomenie teaches such an arrangement advantageously distributes the compressive and loading forces of clamp rings and base rings across the attached member (Lomenie – C5, L55-57).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US Pub. 2007/0281106), Lam (US Patent 9,252,024), and Byun (US Patent 7,485,339), as applied to claims 1-3, 6-10, 12-13 and 16-19 above, and further in view of Kobayashi (US Patent 4,880,163).
The limitations of claims 1-3, 6-10, 12-13, and 16-19 are set forth above.
Regarding claim 15, modified Lubomirsky does not teach wherein the gas feed tube is formed of a ceramic material.
However, Kobayashi teaches wherein a gas feed tube is formed of a ceramic material (Kobayashi – C11, L15-19: structural elements of the gas feed nozzle comprise ceramics).
Modified Lubomirsky and Kobayashi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the gas feed tube of modified Lubomirsky out of ceramic material, since Kobayashi teaches ceramic materials have excellent heat resistance, chemical durability, and physical durability in the context of a CVD process (Kobayashi – C11, L15-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (US Pub. 2007/0281106), Lam (US Patent 9,252,024), and Byun (US Patent 7,485,339), as applied to claims 1-3, 6-10, 12-13, and 16-19 above, further in view of Tsai (US Pub. 2014/0020629).
The limitations of claims 1-3, 6-10, 12-13, and 16-19 are set forth above.
Regarding claim 20, Lubomirsky modified by Lam and Byun does not teach wherein the faceplate and the chamber liner are movably seated within the chamber (although the Examiner notes Byun does not teach wherein the means #1, see Fig. 13, is fixed to the chamber).
However, Tsai teaches wherein two elements rest unfixed on each other (Tsai – [0027] and Fig. 2A, member #210 and member #202 are movably disposed/coupled, and merely resting on the other).
Modified Lubomirsky and Tsai both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lubomirsky apparatus to allow the faceplate to rest unfixed on the chamber liner in order to allow for independent thermal expansion and contraction of the components (Tsai – [0027]).

Response to Arguments
Applicant has cancelled claim 14 that contained elements not depicted in the drawings, thus the objection to the drawings is moot and has been withdrawn.

Applicant is thanked for the amendments to claims 1, 10, 12, and 17 to correct/eliminate indefinite claim language, thus the previous rejections under section 112(b) for all claims are withdrawn. However, claims 1 and 12 have introduced new indefinite claim language, thus claims 1 and 12 (and claims dependent thereon) are newly rejected under section 112(b).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the Examiner argues that such features are taught by the prior art of record, notably Lubomirsky and Byun (as set forth in detail above), and the claims continue to be rejected under section 103 substantially the same as the previous Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718